Citation Nr: 1732243	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-25 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to October 19, 2016, and in excess of 50 percent thereafter for service connected generalized anxiety disorder previously diagnosed as adjustment disorder with mixed anxiety and depression.


REPRESENTATION

Veteran represented by:	Veterans Advocacy Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to January 1988, from January 1991 to June 1991, and from June 2004 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 and December 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The January 2009 rating decision granted service connection for an adjustment disorder rated 10 percent and effective July 16, 2008 (date of claim).  A subsequent December 2016 rating decision, granted an increased rating of 50 percent effective October 19, 2016, for generalized anxiety disorder previously rated as adjustment disorder with mixed anxiety and depression (adjustment disorder).  

The December 2016 increased rating decision was entered after the Veteran has perfected his appeal, but less than the maximum available benefit.  Thus, the subsequent higher rating does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue of adjustment disorder prior to October 19, 2016, and generalized anxiety disorder (GAD) thereafter are still properly before the Board.  

Furthermore, the Board is satisfied that the directives from the most recent July 2016 Board remand are in substantial compliance.  The Board is prepared to proceed with its de novo consideration of the issue on appeal.




FINDINGS OF FACT

1.  Prior to October 19, 2016, the Veteran's adjustment disorder was not shown to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, or worse. 

2.  At no time during the course of his appeal has the Veteran's generalized anxiety disorder (previously diagnosed as chronic adjustment disorder) manifested with occupational and social impairment, with deficiencies in most areas or caused total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for chronic adjustment disorder prior to October19, 2016 and in excess of 50 percent thereafter for generalized anxiety disorder (previously diagnosed chronic adjustment disorder) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes 9440 and 9400.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board and a transcript of the hearing is of record.

The Veteran was also provided with VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

The Veteran's psychiatric condition has been assigned staged ratings of 10 percent prior to October 19, 2016 and 50 percent from that date forward.  The Veteran contends that a rating in excess of 50 percent is warranted for his generalized anxiety disorder disability (GAD).  

The background is as follows.  The Veteran first filed his claim for anxiety in July 2008.  A January 2009 rating decision granted service connection for an adjustment disorder with mixed anxiety and depression and assigned a 10 percent evaluation effective July 2008.  The Veteran filed his substantive appeal in July 2009.  In July 2016, the Board remanded the Veteran's claim for further development including a new VA examination.  A December 2016 rating decision increased the rating to 50 percent effective October 16, 2016 and changed the diagnostic code from 9440 to 9400 (GAD).  Since, the current ratings are not the maximum available benefits, the issue for a higher rating is still on appeal before the Board.

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  Mental disorders are rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 10 percent disability rating when the Veteran's psychiatric disability causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when the Veteran's psychiatric disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran's psychiatric disability causes occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran's psychiatric disability causes occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  For example, a GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  Id. at 46.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id. While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

Turning to the evidence, in May 2005 through June 2008 VA treatment records indicate that the Veteran has an adjustment disorder with mixed anxiety and depressed mood attributed to service.

On March 2009, the Veteran submitted a statement.  He stated that his disability caused him to have trouble focusing on daily task and that he requires daily medication.  The Veteran also stated that he experiences panic attacks and sleep impairment.  The Veteran reported that his disability was the cause of him not passing a promotional examination.

In August 2008, the Veteran underwent a VA examination and was diagnosed with mixed anxiety and depression exacerbated by active service.  The veteran reports no difficulty with his social functioning or activities of daily living.  He reports that he goes to the gym, plays golf and socializes with his family.  He stated that he is employed as an undercover police officer and has not currently missed work due to his disability.  In addition, the Veteran reported that at present, he does not have any major symptoms, and that he discontinued private provider treatments because his problems had diminished.  

The VA examiner reported that the Veteran's speech, memory and judgement were within normal limits.  The examiner noted that the Veteran was fully functioning as police officer and reported that the Veteran's symptoms of depression, anxiety, and mild panic attacks are not currently affecting his employment.  The examiner concludes that there was no evidence of thought disorders, delusions, or hallucinations and that the Veteran's symptoms are mild and controlled with medication.  The examiner assessed the Veteran's Global Assessment of Functioning (GAF) score as 68 out of 100 and observed him to be oriented to time, place and person.

On January 2016, the Veteran submitted a mental disorder disability benefits questionnaire (DBQ).  The Veteran was diagnosed with generalized anxiety disorder (GAD).  The medical professional also noted some marital discord, stressful work, and raising kids as the cause of the Veteran's psychosocial and environmental problems.  The Veteran was given a global assessment of functioning score of 68 on the date of the examination.  The examiner reported that the Veteran's occupational and social impairment was due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  The examiner listed the Veteran's symptoms as follows: mild depressed mood, anxiety, panic attacks that occur weekly or less often, recurring nightmares and diminished focus during anxiety attacks.

In April 2016, the Veteran testified at a Board hearing.  The Veteran testified that he is employed as a police officer and does not require work concessions for his anxiety disability.  The Veteran stated that he may take a day off if needed.  The Veteran also testified that he maintains a "mild little" distance regarding his personal relationships and coworkers.  He reported mild memory loss, and mild problems with personal relationships.  The Veteran stated that his psychiatric disability has not gotten worse since his last VA exam in 2008, but that it is a work in progress and moves up and down and worse at points.  He stated that he is not currently receiving treatment for his psychiatric disability.  The Veteran denied any suicidal thoughts and testified that his symptoms included panic attacks every couple of months and once a month lasting five minutes.  

In October 2016, the Veteran was afforded a VA examination.  The VA examiner determined that the Veteran's current diagnosis of generalized anxiety disorder (GAD) marks a progression of his service connected adjustment disorder.  
The examiner reported that the Veteran presented as well-groomed, his speech was normal and thinking logical.  The Veteran reported that his anxiety symptoms limit his relationships in that he avoids certain social scenes, like crowds.  He also reported that he is emotionally closed at times and that causes stress in his family.  The Veteran reported that he has a master's degree in criminal justice and that his anxiety symptoms had a mild effect on his education in that he would miss classes about once a month because of anxiety and panic in the social setting.  He reported exposure to traumatic loss of a member of his unit in service, but denied that this trauma has caused significant, ongoing problems for him.  He reported that his anxiety interferes mildly with his work in that his concentration problems and anxiety affect his report writing, which resulted in being counseled about once a month.  The examiner noted that the Veteran stated that he is in treatment for anxiety and has continuously taken medication with good results since 2007.  The examiner reported that the Veteran has never been hospitalized for psychiatric reasons.  He noted that the Veteran did not exhibit signs of hallucinations, delusions or current homicidal and suicidal ideation.

The VA examiner indicated that the Veteran's psychiatric disability causes an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  In addition, the examiner noted that the Veteran manifested poor concentration, generalized worry, anxiety in crowded/confined spaces, and psychomotor agitation.  The examiner reported that his findings is supported by the Veteran's monthly verbal counseling for report writing issues at work; significant symptoms of generalized anxiety disorder that were not present prior to his deployment, stress on his marriage and medication since 2007.   

Turning to the analysis of the evidence of record, the Board finds that the medical evidence does not support a higher rating prior to October 2016.  Prior to that date, the Veteran's GAF scores, testimony and medical evidence consistently suggested mild or transient symptoms.  The August 2008 examiner reported that the Veteran was fully functioning and his symptoms of depression, anxiety, and mild panic attacks are not currently affecting his employment.  The Veteran testified in an April 2016 Board hearing that he is employed as a police officer.  He stated that his symptoms are mild and he functions at work and in personal relationships by keeping a "mild little" distance.  
Moreover, the Veteran reported to the October 2016 DBQ private medical professional that he has no difficulty with social functioning and goes to the gym.  The medical professional reported that that the Veteran's occupational and social impairment was due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  Thus, the evidence of record prior to October 19, 2016 supports continuing the 10 percent rating for the first portion of the appeal.  The Board acknowledges the fact that the Veteran's psychiatric disability causes mild symptoms of depressed mood and mild panic attacks.  However, the10 percent rating contemplates symptomatology of the Veteran's occupational and social impairment due to mild and or transient symptoms.

Accordingly, the Board finds that the weight of the evidence is against the claim for a disability rating in excess of 10 percent prior to October 19, 2016, and the Veteran's claim is denied.

Regarding the period of appeal after October 19, 2016, the Board notes that the evidence does not indicate total occupational and social impairment at any point during the course of his appeal.  The Veteran did have some occupational and social impairment, but the deficiencies were not in most areas, such as work, school, family relations, judgment, thinking or mood.  The Veteran is able to maintain employment as a police officer without any special accommodations.  He describes his marriage, family and friends as positive and supportive.  The Veteran obtained a master degree while experiencing occasional panic attacks.  

Further, there was no indication that the Veteran's psychiatric disability caused difficulty maintaining hygiene, significant impairment in speech or thought processes, or that he had exhibited obsessional or ritualistic tendencies.  While he had some trouble with concentration regarding writing his job reports, he was not noted to be grossly impaired and there was no indication that he presented a persistent danger to himself or others.  Although his psychiatric disability causes some occupational and social impairment with reduced reliability and productivity, this has been contemplated under the 50 percent rating.  Moreover, none of the VA examiners or private examiner found the Veteran to have total occupational and social impairment.

Accordingly, the Board finds that the weight of the evidence is against the claim for a disability rating in excess of 50 percent for his generalized anxiety disorder (previously diagnosed as chronic adjustment disorder) from October 19, 2016 forward.

Extraschedular

When an extraschedular rating is not specifically sought or reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  The Veteran has not specifically sought extraschedular consideration, or suggested that his psychiatric disability has caused symptomatology that is not contemplated by the schedular rating criteria.  


ORDER

Increased disability rating in excess of 10 percent prior to October 19, 2016, and in excess of 50 percent thereafter for a generalized anxiety disorder previously diagnosed as chronic adjustment disorder is denied.




____________________________________________
MATTHEW M. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


